Citation Nr: 1110384	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  05-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent for narcolepsy.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the RO.

In May 2007, January 2009 and June 2010, the Board remanded this matter to the RO for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matters of entitlement to a TDIU rating by reason of service-connected disability is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected narcolepsy is shown to be manifested by chronic symptoms of falling asleep, hypagognic hallucinations, sleep paralysis, daytime drowsiness and hypersomnolence that more closely approximate a disability picture productive of episodes at least 10 times per week.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 80 percent, but not higher for the service-connected narcolepsy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a including Diagnostic Codes 8108 and 8911 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letters to the Veteran in June 2003, August 2003, May 2004, June 2007, and April 2008.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the June 2007 and April 2008 letters.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The VA treatment records dated from April 1997 to May 2008 were obtained and associated with the claims folder.  There is no identified relevant evidence that has not been obtained for review.  In November 2010, the Veteran indicated that he had no additional evidence to submit.  

VA examinations were conducted in 2003, 2005, 2008 and 2010 to determine the nature and severity of the narcolepsy. 

To the extent that action taken hereinbelow is not unfavorable to the Veteran, further discussion of VCAA is required at this time


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

Narcolepsy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8108.  Diagnostic Code 8108 provides that narcolepsy shall be rated as epilepsy, petit mal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2010). 



Under Diagnostic Code 8911, a 10 percent rating is assigned when a person has a confirmed diagnosis of epilepsy with a history of seizures.  

A 20 percent rating is assigned for at least one major seizure in the last 2 years or at least two minor seizures in the last 6 month.  

A 40 percent evaluation is assigned for manifestations of at least 5-8 minor seizures per week or at least 1 major seizure in the last 6 months or 2 in the last year.  

A 60 percent evaluation is warranted for manifestations of at least 9-10 minor seizures per week or at least 1 major seizure in 4 months over the last year.  

An 80 percent evaluation contemplates manifestations of more than 10 minor seizures per week or at least 1 major seizure in 3 months over the last year.  

A 100 percent evaluation is assigned for manifestations of at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  

A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal) or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type).  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  See 38 C.F.R. § 4.124a Diagnostic Codes 8910 and 8911, NOTE (1) and (2). 

Narcoleptic episodes are rating as analogous to minor seizures because periods of falling asleep can be considered the equivalent of a brief interruption in consciousness.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911, NOTE (2).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Board notes that this matter originally arose from a claim for an increased rating in excess of 30 percent for the service-connected chronic brain syndrome.  This issue was denied in a February 2004 rating decision.  

A December 2005 rating decision granted service connection for narcolepsy as related to the service-connected chronic brain syndrome associated with trauma and a 10 percent evaluation was assigned on effective March 17, 2003 under Diagnostic Codes 8108 and 8911.    

In a January 2009 remand, the Board noted that, in December 2008, the Veteran's representative filed a new claim for an increased rating for the service-connected narcolepsy.  The Board referred that matter to the attention of the RO.  

In a June 2010 remand, the Board again instructed the RO to adjudicate the claim for an increased rating for the service-connected narcolepsy.  

In a July 2010 rating decision, the RO denied entitlement to a higher rating for the service-connected narcolepsy.  

In August 2010, the Veteran submitted a statement and expressed disagreement with the denial of a higher rating for narcolepsy.  

The Board finds that it has jurisdiction to decide the claim for entitlement to a higher rating for the service-connected narcolepsy as it represented part of the initial underlying claim for an increased rating for the service-connected chronic brain syndrome.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is not required to "conjure up" issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  On the other hand, VA has a duty to fully and sympathetically develop a claimant's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations."  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The Board finds, in connection with the Veteran's claim for increased compensation, that the evidence tends to show that the Veteran is experiencing significant industrial impairment due to the service-connected narcolepsy.  

The Veteran has consistently expressed disagreement of the assigned rating during the pendency of the appeal.  The rating criteria for narcolepsy was discussed and considered in the October 2008 Supplemental Statement of the Case.    

As such, it is not possible to address the claim for a TDIU rating without evaluating the severity of the service-connected narcolepsy in terms of the rating schedule.  

Moreover, based on a careful review of the evidentiary record, the Board finds that the service-connected narcolepsy is productive of an overall level of impairment that more nearly resembles the criteria for the assignment of an 80 percent rating under Diagnostic Code 8911.   

The evidence of record shows that the Veteran experiences hypnagogic hallucinations, sleep paralysis, hypersomnolence, episodes of suspended animation, daytime drowsiness, and difficulty focusing during the day.  See the VA treatment records dated in March 2003, August 2004, and May 2008, and VA examinations reports dated in September 2003, July 2008, and July 2010. 

A September 2003 VA examination report indicated that the diagnoses were status post head trauma with loss of consciousness and concussion in the military and post traumatic hypersomnolence with features of narcolepsy and mild memory changes.  The examiner opined that the service-connected disabilities did not allow him to obtain or retain employment.  

The July 2008 VA examination report noted that the Veteran had episodes of suspended animation and sleep hallucinations on and off.  He reported having certain episodes at least 8 times a month or 2 to 3 times a week or 96 times a year.  

Significantly, the examiner opined that the Veteran had so many episodes of daytime sleepiness and narcoleptic attacks that he could not maintain gainful employment consistent with his education and occupational experience.     

Another VA examination in July 2008 indicated that the Veteran had suffered from narcolepsy throughout his life that appeared to be related of an automobile accident in service.  

The VA examiner opined that, based on his interview with the Veteran, it would certainly appear that the impact of the narcolepsy on his past and present life had been considerably greater than the currently assigned 10 percent rating.  

A July 2010 VA examination report indicated that the Veteran had narcolepsy versus idiopathic hypersomnolence.  He had episodes of feeling as though his head was "big" about 8 to 10 times a month.  The examiner added that it appeared that the Veteran had excessive daily sleepiness.   

Thus, this medical evidence of record shows that the symptoms of daytime drowsiness, hypersomnolence, and narcolepsy are chronic and cause significant social and industrial impairment.  

Also of record is a March 2003 statement from the Veteran's treating physician at VA who stated that he had been following the Veteran for several years in regards to his diagnosis of narcolepsy.  Dr. K.C. stated that the Veteran remained very much disabled from his conditions and had complaints of daytime drowsiness, chronic fatigue and headaches.  

Dr. K.C. indicated that the Veteran's medical condition essentially prevented him from gainful employment, and despite multiple changes in medication regimens, his condition caused him to leave his profession approximately ten years ago.  

When the overall impact of the different manifestations is considered in this case, the Board finds that the service-connected narcolepsy is productive of a disability picture that more nearly resembles that of the Veteran experiencing 10 or more episodes per week under Diagnostic Codes 8108 and 8911.  See 38 C.F.R. § 4.124a.  

As noted, narcoleptic episodes are to be rated as analogous to minor seizures because periods of falling asleep can be considered the equivalent of a brief interruption in consciousness.  

Accordingly, on this record, an initial rating of 80 percent is warranted for the entire appeal period.  



ORDER

An increased, initial rating of 80 percent for the service-connected narcolepsy is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

A TDIU rating is assigned when a disabled person is found to be unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

As indicated, the schedular requirements for consideration of the Veteran's claim for a TDIU rating are now met in this case. 

There is evidence that tends to show that the Veteran is experiencing significant occupational impairment.  See the July 2008 VA examination report, the September 2003 VA examination report, and the March 2003 statement by Dr. K.C., the Veteran's VA treating physician.  However, he was recently shown to have been involved in some form of employment as "as needed."

In light of this medical evidence of record, the Board determines that further adjudication of the TDIU claim under both 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) is required in this case.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

After completing any indicated development, the RO should readjudicate the claim for a TDIU rating by reason of service-connected disability in light of all the evidence of record.    If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


